IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-1369

                               Filed: 6 December 2016

Cumberland County, Nos. 14 CVS 8787, 14 CVS 8791-92

TETRA TECH TESORO, INC., Plaintiff,

             v.

JAAAT TECHNICAL SERVICES, LLC, RICKEY B. BARNHILL, and CLYDE E.
CUMMINGS, II, Defendants.


      Appeal by defendants from orders entered 6 May 2015, 16 July 2015 and 10

September 2015 by Judge Mary Ann L. Tally in Cumberland County Superior Court.

Heard in the Court of Appeals 26 April 2016.


      Vandeventer Black LLP, by David P. Ferrell and Kevin A. Rust, for plaintiff-
      appellee.

      Brooks, Pierce, McLendon, Humphrey & Leonard LLP, by Walter L. Tippett, Jr.
      and Charles E. Coble, and DurretteCrump PLC, by Wyatt B. Durrette, Jr. and
      J. Buckley Warden IV, for defendants-appellants.


      DIETZ, Judge.


      This case came to the Court of Appeals posing as a complicated construction

law dispute raising novel issues concerning who owns portions of the Fort Bragg

military installation and whether the parties are covered by North Carolina law or

instead by the federal laws that apply at Fort Bragg. The parties’ appellate briefs

deal exclusively with the merits of these contract, venue, and choice-of-law issues.
               TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                  Opinion of the Court



      Unfortunately, this Court cannot reach these issues because the appeal also is

plagued by jurisdictional problems stemming from the way in which it was appealed.

Specifically, Appellant JAAAT Technical Services challenges a series of decisions by

the trial court reaching all the way back to a preliminary injunction order, but the

only orders from which JAAAT timely appealed are a motion seeking to modify

certain language in the preliminary injunction, and a contempt order and

corresponding sanctions order.

      As explained below, even if styled as a “Rule 59” motion, a pretrial motion to

modify a preliminary injunction does not toll the time in which to appeal the

underlying preliminary injunction order. This Court has held that Rule 59 of the

Rules of Civil Procedure, which governs motions to alter or amend a judgment, only

applies to post-trial motions, and that holding is confirmed by the plain text of Rule

59. Moreover, separate provisions in Rule 54(b) and Rule 62(c) permit parties to move

to modify a preliminary injunction at any time, even while the case is on appeal.

Thus, the underlying purpose of Rule 59 and its corresponding tolling provision in

the appellate rules is unnecessary in this context—a fact the drafters of the rules

understood. In short, our review in this appeal is limited to the denial of the motion

to modify the preliminary injunction because the appeal from the underlying

preliminary injunction order is untimely.




                                         -2-
                  TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                         Opinion of the Court



      We affirm the denial of that motion to modify, which is subject to a broad

abuse-of-discretion standard of review. But we reverse the trial court’s contempt and

sanctions orders that came after JAAAT appealed the denial of its motion to modify.

Once JAAAT appealed, the trial court was divested of jurisdiction over the order from

which it appealed and all matters “embraced therein.” N.C. Gen. Stat. § 1–294.

Under long-standing precedent from our Supreme Court, the appeal prevented the

trial court from conducting a contempt proceeding or imposing sanctions for violation

of the injunction. See Joyner v. Joyner, 256 N.C. 588, 591, 124 S.E.2d 724, 726–27

(1962). Accordingly, we vacate the trial court’s contempt orders and corresponding

sanctions.

                            Facts and Procedural History

      Defendant JAAAT Technical Services, LLC was the general contractor on three

construction projects located at Fort Bragg. JAAAT is a Virginia limited liability

company. Defendants Rickey B. Barnhill and Clyde Cummings are employees of

JAAAT.1

      JAAAT subcontracted its Fort Bragg projects to Plaintiff Tetra Tech Tesoro,

Inc. Tesoro is a Virginia corporation. All of the contracts between JAAAT and Tesoro

contain a forum selection clause requiring any disputes over the contracts to be

litigated in Virginia.



      1   For ease of reference, this opinion refers to all Defendants collectively as JAAAT.

                                                  -3-
               TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                   Opinion of the Court



      On 21 November 2014, Tesoro filed three complaints against JAAAT in

Cumberland County Superior Court.          The complaints contained various claims

concerning payment for work on the Fort Bragg projects. Tesoro alleged that JAAAT

failed to pay it in full for the subcontract work performed, and that JAAAT had

misappropriated project funds.

      JAAAT and Tesoro also contracted for similar work at U.S. military

installations in other states, and similar disputes arose with respect to those projects.

After Tesoro sued JAAAT in Cumberland County, JAAAT sued Tesoro in federal

district court in Virginia in an action that also included the parties’ claims concerning

the other military bases outside North Carolina. During this appeal, the federal court

in Virginia held that it has jurisdiction over that larger, more complete action and

declined Tesoro’s request to dismiss that action. JAAAT Tech. Servs., LLC v. Tetra

Tech Tesoro, Inc., No. 3:15cv235, 2016 WL 1271039 (E.D. Va. Mar. 29, 2016).

      On 15 December 2014, in the Cumberland County action, Tesoro moved for a

temporary restraining order and preliminary injunction that would require JAAAT

to segregate funds related to the construction projects and not to pay those funds out

without court approval. On 5 January 2015, JAAAT moved to dismiss Tesoro’s claims

based on the forum selection clause in the contracts at issue. The trial court granted

the TRO and held a series of hearings.




                                          -4-
               TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                   Opinion of the Court



      The proper venue for this dispute was the key legal issue in these hearings.

Under a relatively recent North Carolina statute, North Carolina courts cannot

enforce a forum selection clause like the one in the parties’ contracts. N.C. Gen. Stat.

§ 22B–2. But in a federal enclave, such as Fort Bragg, courts apply a special form of

federal law that incorporates only the North Carolina law in existence when the

federal enclave is created. Thus, the central issue in determining the proper venue

for this dispute was whether the projects at Fort Bragg actually were on property

that was part of a federal enclave and thus governed by federal law that does not

include this recently enacted North Carolina statute.

      On 6 May 2015, the trial court entered an order denying JAAAT’s motion to

dismiss and granting Tesoro’s motion for a preliminary injunction. The preliminary

injunction required JAAAT “to hold in escrow and . . . not disburse or distribute any

funds or monies . . . received . . . from the federal government on the Projects to any

person(s) or entity(s) other than Plaintiff.”      It also required JAAAT to provide

accountings to Tesoro of “monies received from the federal government on the Projects

and the disbursement or other disposition of those monies.”

      On 21 May 2015, JAAAT moved to modify the preliminary injunction,

purportedly under Rules 59 and 60 of the North Carolina Rules of Civil Procedure,

on the ground that the preliminary injunction prevented JAAAT from paying its




                                          -5-
               TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                  Opinion of the Court



subcontractors and other innocent third parties who performed work on the project

and were owed payment for their work.

      On 27 May 2015, Tesoro moved for contempt, alleging that JAAAT had

disbursed funds and failed to provide accountings in violation of the preliminary

injunction order. In response to that motion, JAAAT continued to insist that the case

was governed by federal law and that venue was proper only in Virginia.

      On 7 July 2015, the trial court held a hearing on JAAAT’s motion to modify the

preliminary injunction order. On 16 July 2015, the court rejected JAAAT’s motion to

modify the preliminary injunction in the specific manner JAAAT requested, but

entered an order modifying the injunction to allow the federal government to make

payments to the project surety, who in turn could pay subcontractors. That same

day, the trial court entered an order instructing JAAAT to “appear and show

cause . . . why they should not be held in contempt of court.”

      On 20 July 2015, JAAAT filed a notice of appeal from the 16 July 2015 order

denying JAAAT’s motion to modify the preliminary injunction. JAAAT’s notice of

appeal also indicated that JAAAT appealed from the trial court’s original 6 May 2015

preliminary injunction order on the ground that the time to appeal that order was

“tolled” by its motion to modify, which purportedly was filed under Rules 59 and 60.

      On 27 July 2015, Tesoro moved to dismiss JAAAT’s counterclaims with

prejudice as a sanction under North Carolina Rule of Civil Procedure 41(b) for non-



                                         -6-
                TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                   Opinion of the Court



compliance with the preliminary injunction. The court held a joint contempt hearing

and hearing on Tesoro’s motion to dismiss JAAAT’s counterclaims on 17 August 2015

and, on 10 September 2015, issued orders holding JAAAT in contempt for violating

the preliminary injunction and dismissing JAAAT’s counterclaims with prejudice as

a sanction. JAAAT timely appealed those orders on 18 September 2015.

                                       Analysis

   I.      Appeal from the Preliminary Injunction Order

        We begin our analysis by examining JAAAT’s appeal from the underlying

preliminary injunction order. The trial court entered that order on 6 May 2015 and

JAAAT appealed it on 20 July 2015, well past the thirty-day jurisdictional deadline

to appeal.

        JAAAT argues that when it timely filed its Rule 59 motion to alter or amend

the preliminary injunction on 21 May 2015, that motion tolled the time to file a notice

of appeal. And, indeed, Rule 3(c)(3) of the Rules of Appellate Procedure states that

“if a timely motion is made by any party for relief under Rules 50(b), 52(b) or 59 of

the Rules of Civil Procedure, the thirty day period for taking appeal is tolled as to all

parties until entry of an order disposing of the motion.” N.C. R. App. P. 3(c)(3).

        But Rule 59, by its plain terms, does not apply to an interlocutory, pretrial

order like the preliminary injunction order in this case. Rule 59(a) states:

              (a)    Grounds.—A new trial may be granted to all or any
              of the parties and on all or part of the issues for any of the


                                          -7-
               TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                  Opinion of the Court



             following causes or grounds:

             (1)   Any irregularity by which any party was prevented
             from having a fair trial;

             (2)    Misconduct of the jury or prevailing party;

             (3)   Accident or surprise which ordinary prudence could
             not have guarded against;

             (4)    Newly discovered evidence material for the party
             making the motion which he could not, with reasonable
             diligence, have discovered and produced at the trial;

             (5)   Manifest disregard by the jury of the instructions of
             the court;

             (6)   Excessive or inadequate damages appearing to have
             been given under the influence of passion or prejudice;

             (7)    Insufficiency of the evidence to justify the verdict or
             that the verdict is contrary to law;

             (8)   Error in law occurring at the trial and objected to by
             the party making the motion, or

             (9)   Any other reason heretofore recognized as grounds
             for new trial.

             On a motion for a new trial in an action tried without a
             jury, the court may open the judgment if one has been
             entered, take additional testimony, amend findings of fact
             and conclusions of law or make new findings and
             conclusions, and direct the entry of a new judgment.

N.C. R. Civ. P. 59(a).

      All of the enumerated grounds in Rule 59(a), and the concluding text

addressing “an action tried without a jury,” indicate that this rule applies only after


                                         -8-
               TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                   Opinion of the Court



a trial on the merits or, at a minimum, a judgment ending a case on the merits. This

is no surprise, as the express purpose of Rule 59(a) is to seek “a new trial.” A

preliminary injunction hearing, by definition, is not a trial. It is a hearing intended

to secure preliminary relief to avoid irreparable harm that might occur while the case

is decided on the merits. See A.E.P. Indus., Inc. v. McClure, 308 N.C. 393, 400, 302
S.E.2d 754, 759 (1983).

      Relying on the plain text of Rule 59, several decisions of this Court have held

that Rule 59 only applies to “post-trial motions” and cannot be used to alter an

interlocutory order made before a trial on the merits. See Bodie Island Beach Club

Ass’n, Inc. v. Wray, 215 N.C. App. 283, 294, 716 S.E.2d 67, 76 (2011); TD Bank N.A.

v. Eagles Crest at Sharp Top, LLC, No. COA15-807, 2016 WL 4367257, at *1 (N.C.

Ct. App. Aug. 16, 2016) (unpublished) (holding that “Rule 59 is not a valid means to

challenge pretrial orders”).

      This brings us to Rule 59(e). Rule 59(e) is titled “Motion to alter or amend a

judgment” and states that “[a] motion to alter or amend the judgment under section

(a) of this rule shall be served not later than 10 days after entry of the judgment.”

N.C. R. Civ. P. 59(e) (emphasis added). The text of this rule indicates that it applies,

like Rule 59(a), only to final judgments, not to pretrial rulings.

      Our interpretation of Rule 59(e) is bolstered by federal court decisions that

address the similarly worded provision in Rule 59(e) of the Federal Rules of Civil



                                          -9-
               TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                   Opinion of the Court



Procedure. This Court has long held that federal decisions interpreting the federal

rules are persuasive authority when interpreting similar state rules.         See, e.g.,

Crowley v. Crowley, 203 N.C. App. 299, 305, 691 S.E.2d 727, 732 (2010). Federal

courts have held that Rule 59(e) is “applicable only to a final judgment.” Fayetteville

Inv’rs v. Commercial Builders, Inc., 936 F.2d 1462, 1469 (4th Cir. 1991). This is

significant because Rule 59(e) of the Federal Rules of Civil Procedure arguably is

broader than our State’s counterpart: it permits a motion to “alter or amend a

judgment” generally, unlike the State rule, which limits its application to a “motion

to alter or amend the judgment under section (a) of this rule.” Compare Fed. R. Civ.

P. 59(e), with N.C. R. Civ. P. 59(e). If anything, this reinforces our conclusion that

the State rule cannot reasonably be interpreted to cover interlocutory, pretrial orders.

      This conclusion is further confirmed by the text of Rule 54(b). Rule 54 draws

a distinction between final judgments and interlocutory rulings: “A judgment is

either interlocutory or the final determination of the rights of the parties.” N.C. R.

Civ. P. 54(a). Rule 54(b) then describes the types of rulings that can be considered

“final judgments” and states that “in the absence of entry of such a final judgment,

any order or other form of decision is subject to revision at any time before the entry

of judgment adjudicating all the claims and the rights and liabilities of all the

parties.” N.C. R. Civ. P. 54(b). As the federal courts have observed, this language in

Rule 54(b) is the source of authority for what litigants typically refer to as “motions



                                          - 10 -
               TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                   Opinion of the Court



to reconsider.” See, e.g., Akeva, L.L.C. v. Adidas Am., Inc., 385 F. Supp. 2d 559, 565

(M.D.N.C. 2005). Thus, if we were to apply the narrow Rule 59(e) standard for

altering a judgment to pretrial, interlocutory orders, it would clash with the language

of Rule 54(b), which grants broader discretion to trial courts to amend their

interlocutory orders before entry of a final judgment.

      Moreover, the key reason a party might desire to apply Rule 59(e) to a pretrial

ruling—the tolling of the time to appeal until the motion is ruled upon—is

inapplicable here. Ordinarily, once a party appeals from a judgment, it divests the

trial court of jurisdiction over all matters embraced by the order appealed. See N.C.

Gen. Stat. § 1–294. Thus, without the tolling provision in Rule 59, litigants would be

forced either to immediately appeal a final judgment and forgo post-trial motions

(over which the trial court would lack jurisdiction following the appeal) or to risk the

time to appeal the original judgment expiring while awaiting a ruling on the post-

trial motion. But this dilemma does not exist in appeals from preliminary injunction

orders because Rule 62(c) of the Rules of Civil Procedure permits the trial court to

modify a preliminary injunction even while an appeal is pending.

      Likewise, a preliminary injunction order is immediately appealable only if the

order affects a substantial right. VisionAIR, Inc. v. James, 167 N.C. App. 504, 507,

606 S.E.2d 359, 361 (2004). Thus, it makes sense that litigants would be expected to

immediately appeal the underlying injunction order and then file a motion to modify



                                          - 11 -
                 TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                    Opinion of the Court



under Rule 62(c) if necessary because, for the preliminary injunction order to be

appealable at all, it must be so damaging to the aggrieved party that it satisfies the

substantial right test.

         Finally, there are strong policy reasons for interpreting Rule 59 according to

its plain text. The Rules of Civil Procedure are enacted by our General Assembly,

often following careful review by experts in the Bar. It undermines the purpose of

the rules if the appellate courts expand their meaning beyond the written text, forcing

litigants to research case law or consult treatises to fully understand the procedures

that apply in civil actions.

         In sum, we reaffirm our holdings in Bodie Island and TD Bank that Rule 59,

by its plain terms, does not apply to interlocutory, pretrial orders. Accordingly, we

lack jurisdiction to review JAAAT’s appeal from the preliminary injunction order

because JAAAT did not appeal that order within thirty days and its motion to modify

the preliminary injunction order, purportedly brought under Rules 59 and 60 of the

Rules of Civil Procedure, did not toll the time to appeal.

   II.      Appeal from the Denial of Motion to Modify the Injunction

         JAAAT next challenges the trial court’s denial of its motion to alter or amend

the preliminary injunction to permit JAAAT to pay certain third-party contractors.

         Importantly, that preliminary injunction did not merely maintain the status

quo during the litigation; instead, it forced JAAAT to place funds it received from an



                                           - 12 -
               TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                   Opinion of the Court



ongoing construction project in a separate account and severely restricted JAAAT’s

ability to use those funds to continue its operations. Indeed, even after the trial court

modified the injunction by permitting the United States to pay the project surety,

who in turn could pay certain vital third parties, the injunction prohibited JAAAT

from using any funds it received to pay for its own operations. This Court has held

that a preliminary injunction affects a substantial right where the injunction would

prevent the defendant from continuing to conduct its business during the pendency

of the action. See Harris v. Pinewood Dev. Corp., 176 N.C. App. 704, 705, 627 S.E.2d
639, 641 (2006); Precision Walls, Inc. v. Servie, 152 N.C. App. 630, 635, 568 S.E.2d
267, 271 (2002). Under Harris and Precision Walls, the preliminary injunction in this

case satisfies the substantial rights test. We thus have appellate jurisdiction to

review this interlocutory order.

      This Court reviews the denial of a motion to modify an injunction for abuse of

discretion. Wachovia Bank, Nat. Ass’n v. Harbinger Capital Partners Master Fund I,

Ltd., 201 N.C. App. 507, 516, 687 S.E.2d 487, 493 (2009). A trial court abuses its

discretion when its decision is so arbitrary that it cannot be the result of a reasoned

decision. Manning v. Anagnost, 225 N.C. App. 576, 579, 739 S.E.2d 859, 861 (2013).

      In the trial court, JAAAT argued that the interests of justice and equity

required modification of the preliminary injunction so that JAAAT could pay its

subcontractors, thereby avoiding “breach of ongoing contracts with innocent, third-



                                          - 13 -
               TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                  Opinion of the Court



party subcontractors” and possible violations of federal law requiring prompt

payment to subcontractors on federal government projects. JAAAT asked the trial

court to modify the language of the injunction to provide that it only applies to funds

“received by JAAAT as payment by the federal government for work performed by

Tesoro” and that it does not “apply to funds received by JAAAT after the last pay

application that included Tesoro’s work.”

      The trial court’s order reflects its careful consideration of this argument. The

trial court modified the injunction to permit the United States to pay the project

surety, who in turn could use those funds to pay subcontractors and suppliers on the

project. Limiting our review solely to the motion to modify the injunction, and not to

the underlying merits of the injunction itself, we find no abuse of discretion in the

trial court’s denial of JAAAT’s requested modifications to the preliminary injunction.

   III.   Appeal from Contempt Orders

      Finally, JAAAT challenges the trial court’s orders holding it in contempt and

imposing sanctions for violating the preliminary injunction order.

      These orders, like all the other orders in this appeal, are interlocutory. But

this Court generally has concluded that a contempt order and corresponding

sanctions for violating a court order or injunction affect a substantial right and are

immediately appealable. Wilson v. Wilson, 124 N.C. App. 371, 375, 477 S.E.2d 254,




                                         - 14 -
                 TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                        Opinion of the Court



256 (1996).     Under Wilson, the challenged orders in this case are immediately

appealable.

        JAAAT argues that the contempt sanctions were improper on the merits, but

we need not address these arguments because the trial court lacked jurisdiction to

conduct a contempt proceeding and impose sanctions. In Joyner, our Supreme Court

held that, because an appeal divests the trial court of jurisdiction over the subject

matter of the order from which the appeal is taken, a trial court lacks the power to

hold a party in contempt for violating an order that is the subject of a pending appeal.
256 N.C. at 591, 124 S.E.2d at 727. The Supreme Court cautioned that “taking an

appeal does not authorize a violation of the order. One who willfully violates an order

does so at his peril. If the order is upheld by the appellate court, the violation may

be inquired into when the case is remanded to the superior court.” Id.

       After Joyner, the General Assembly enacted the Rules of Civil Procedure,

which authorize a trial court to “suspend, modify, restore, or grant an injunction

during the pendency of the appeal” from a preliminary injunction. N.C. R. Civ. P.

62(c). But the Rules of Civil Procedure do not authorize the trial court to conduct

contempt proceedings while an appeal is pending, and thus we conclude that Joyner

is still binding on this Court.2


       2 The General Assembly recently amended N.C. Gen. Stat. § 1–294 and the statute now permits
the Supreme Court, through the Rules of Appellate Procedure, to create exceptions to the general rule
that an appeal divests the trial court of jurisdiction to proceed with trial matters embraced by the



                                               - 15 -
                  TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                         Opinion of the Court



          Accordingly, we vacate the trial court’s contempt order and corresponding

sanctions order for lack of jurisdiction.3

    IV.      Proceedings on remand

          We leave it to the trial court, on remand, to determine how to proceed with this

contentious litigation. The United States District Court for the Eastern District of

Virginia has held (correctly, in our view) that if the disputed construction project took

place on a federal enclave, then federal law applies. JAAAT Tech. Servs., LLC, 2016
WL 1271039, at *4. Federal enclave law incorporates state law in effect at the time

the land becomes part of the federal enclave but not “future statutes of the state”

enacted afterward. James Stewart & Co. v. Sadrakula, 309 U.S. 94, 100 (1940). This

almost surely means that, if the construction project at Fort Bragg is on a federal

enclave, the relatively recent North Carolina statute prohibiting enforcement of the

parties’ forum selection clause would not apply.

          This case involves sophisticated parties who contracted for work on projects at

U.S. military installations across the country and agreed in those contracts to litigate



order appealed. See N.C. Sess. Law 2015–25, § 2. The Supreme Court has not yet amended the Rules
of Appellate Procedure in response to this statutory change.
        3 This Court recently held that there is an exception to the Joyner rule: “a trial court properly

retains jurisdiction over a case if it acts reasonably in determining that an interlocutory order is not
immediately appealable.” SED Holdings, LLC v. 3 Star Prop., LLC, __ N.C. App. __, __, __ S.E.2d __,
__ (2016). The analysis in SED Holdings turned on the fact that the injunction at issue merely
maintained the status quo. That is not the case here. This injunction was a mandatory one; it forced
a business to segregate its funds, imposed controls on the business’s operations, and forced the
business to conduct an accounting and provide the results of that accounting to the opposing party.
Thus, when JAAAT appealed the denial of its motion to modify that injunction, the trial court was
divested of jurisdiction to enforce it.

                                                 - 16 -
                  TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                         Opinion of the Court



their disputes in Virginia. The federal district court in Virginia is hearing a more

comprehensive action that includes not only the claims asserted in this action (or

which could be asserted in this action) but also all claims from these other

jurisdictions.    Moreover, on the record before us, it appears the only evidence

presented to the trial court (thus far) on the question of whether this project took

place on a federal enclave is the affidavit of a surveyor who did not even visit the site.

       We are mindful that the trial court has broad discretion to control the course

of proceedings below.4 But we wonder whether, in the interests of justice, the parties

ought to be permitted to conduct discovery and present evidence to the court through

which the central question in this case—who owns the land on which the projects took

place—can be answered.            For example, it seems likely that the United States

government would know whether buildings purportedly constructed at “Fort Bragg”

were constructed on land that is owned by the United States or that is owned by

someone else.

       Before the parties in this action pursue multiple, costly parallel suits in

parallel jurisdictions, at considerable waste of judicial resources, it might be sensible




       4   The trial court’s preliminary injunction order also stated that JAAAT “waived” and was
“equitably estopped” from asserting its venue arguments. There is little, if any, support for these
conclusions. In any event, after the trial court entered its preliminary injunction order, the federal
district court in Virginia disagreed with the trial court’s analysis of “judicial” versus “legislative”
jurisdiction on a federal enclave (again, correctly, in our view) and held that a more complete action
could proceed in that court. This changed circumstance authorizes the trial court to reconsider its
earlier waiver and estoppel rulings.

                                                - 17 -
               TETRA TECH TESORO, INC. V. JAAAT TECH. SERVS., LLC

                                  Opinion of the Court



for the trial court to permit the parties to conduct discovery and then present the

court with evidence from which it can determine whose law applies at the site of these

projects and thus whether the forum selection clause is enforceable or not.

                                    Conclusion

      We dismiss the appeal from the trial court’s 6 May 2015 order for lack of

appellate jurisdiction.    We affirm the trial court’s 16 July 2015 order denying

JAAAT’s motion to alter or amend the preliminary injunction. We vacate the trial

court’s 10 September 2015 orders holding JAAAT in contempt and imposing

corresponding sanctions.

      DISMISSED IN PART; AFFIRMED IN PART; VACATED IN PART AND

REMANDED.

      Judge STROUD concurs.

      Judge BRYANT concurs in result only.




                                         - 18 -